Title: From George Washington to James Wilkinson, 2 April 1794
From: Washington, George
To: Wilkinson, James


          
            Sir,
            United States April 2. 1794.
          
          I have received the letter which you addressed to me, accompanied by a new map of the
            present theatre of War North West of the Ohio, which I consider as the best description
            extant of the Country to which it relates.
          The value of the object is greatly enhanced in my estimation by its being the
            production of the Officer second in the command of the American legion.
          This desire of being useful in the highest degree to the service, in which you are
            employed, affords me great satisfaction: Nothing should have prevented my having it
            published, but an apprehension that an improper use may be made
            of the information it contains in this apparently eventful moment. This apprehension
            however may be obviated at a future period. I am Sir Your most
            obedt Sevant
          
            Go: W——n
          
        